—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered November 12, 1996, convicting him of rape in the first degree, sexual abuse in the first degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court did not improvidently exercise its discretion in allowing the 15-year-old, mentally-retarded complainant to testify under oath. The court’s preliminary examination of the complainant adequately demonstrated that she understood the nature of testifying under oath and was competent to be sworn as a witness (see, CPL 60.20 [2]; People v Parks, 41 NY2d 36; People v Johnston, 186 AD2d 822).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
*630The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Thompson, J. P., Santucci, Friedmann and Florio, JJ., concur.